DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltrucki (U.S. Pub. No. 2020/0018243) in view of Roberts (U.S. Pat. No. 9,200,541).
Regarding claim 1, Baltrucki discloses A compression-release engine brake for opening an exhaust valve at an end of a compression stroke of an engine, the compression-release engine brake comprising: 
an exhaust rocker arm (230) configured to rotate around a rocker arm shaft (235) by a rotation of an exhaust cam (250) that is configured to selectively contact a roller (disclosed in paragraph 36) mounted at a first end of the exhaust rocker arm; 
a valve bridge (210) disposed on a second end of the exhaust rocker arm and connected to a pair of exhaust valves (shown in fig. 2), the valve bridge configured to include a pair of rotation preventers (1560) protruded outward; 
a socket module (212, 220-223 shown in fig. 3) disposed between the exhaust rocker arm and the valve bridge, and including a housing configured to form a first space in which an engine brake oil flows in through an inlet (242), and a second space from which the engine brake oil is exhausted through an outlet;
 a reset valve (214)
a reset guide module (290 is on a T-bracket that is mounted on cylinder head) mounted on an upper part of a cylinder head (paragraph 40 discloses that 290 is mounted on the cylinder head) and configured to selectively push the reset valve inside of the housing to exhaust the engine brake oil.
Baltrucki does not disclose a second space from which the engine brake oil is exhausted through an outlet or that the reset valve is partially inserted in the second space of the housing.
Roberts, which deals in rocker arms, teaches a second space (the passage 600 to 650) from which the engine brake oil is exhausted through an outlet or that the reset valve (620 is Roberts valve) is partially inserted in the second space of the housing (620).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Baltrucki with the second space of Roberts because this allows the drain of the oil to vent to ambient (col. 17, lines 50-55) as opposed to possibly conflicting with the pressure in the intake line as Baltrucki does.
Regarding claim 2 which depends from claim 1, Baltrucki discloses wherein the pair of rotation preventers of the valve bridge are protruded toward the outside from a central portion of the valve bridge and extended to contact a part corresponding to the second space of the socket module (shown in fig. 16 the preventers, 1560, are on the outside and contact the reset volume 1518 which is the second space).
Regarding claim 3 which depends from claim 1, Baltrucki discloses wherein the socket module further includes: 
a brake piston (See Figure 1 below) configured to move up and down by the engine brake oil inserted into the first space, and configured to contact an upper surface (at 229 of fig. 3) of the valve bridge.

    PNG
    media_image1.png
    285
    360
    media_image1.png
    Greyscale

Figure 1 – Taken from fig. 3 of the reference
Regarding claim 4 which depends from claim 3, Baltrucki discloses wherein: 
an upper protrusion and a lower protrusion are formed on each exterior surface of the brake piston (see figure 1 above), 
Baltrucki does not disclose a stopper is inserted through a side of the housing, and an end portion of the stopper is disposed between the upper protrusion and the lower protrusion.
Roberts, which deals in engine braking, teaches a stopper (212) is inserted through a side of the housing, and an end portion of the stopper is disposed between the upper protrusion and the lower protrusion (shown in fig. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Baltrucki with the piston shape and stopper of Roberts because this shape allows for a spring to bias the piston and the stopper supports the spring (col. 13, lines 55-65).
Regarding claim 5 which depends from claim 4, Roberts discloses wherein: 
the stopper further includes a head portion and a body portion, and the body portion is inserted through the housing, and the end portion of the stopper is protruded (shown in fig. 10).
Regarding claim 6 which depends from claim 3, Roberts discloses further comprising a check valve provided in the first space and configured to open and close the inlet (In Roberts 130 is the check valve that is not used as a reset that opens and closes the inlet.  Since the check valve of Baltrucki also works as the reset valve it is unclear if it was modified away when Roberts was combined so Roberts will be used.).
Regarding claim 7 which depends from claim 6, Roberts discloses further comprising a check spring provided on an upper portion of the brake piston and configured to elastically support the check valve (fig. 7 shows the check valve placed in the piston where the spring is underneath the piston).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spring on an upper surface of the piston, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 V C.
Regarding claim 8 which depends from claim 7, Roberts discloses wherein an upper end of an oil passing groove is caught on a slanted surface formed in the second space for preventing the reset valve from deviating downward (the portion where 650 is located is slanted and is a local maximum).
Regarding claim 9 which depends from claim 3, Roberts discloses wherein: 
the reset valve has a flow path groove that is concave inward from an upper exterior circumference of the reset valve (shown at 622); and 
a reset spring (630) is configured to elastically support the reset valve.
Regarding claim 10 which depends from claim 9, Baltrucki discloses wherein the reset valve is configured to open the outlet when the reset valve contacts a guide rod (290 contacts 219 to cause a reset.  219 is similar to what is shown in Roberts at 620)
Regarding claim 11 which depends from claim 1, Baltrucki discloses wherein the housing further includes a rounded mounting groove protruded upward from an upper center of the housing where an adjusting screw is mounted (See Figure 2 below).

    PNG
    media_image2.png
    219
    220
    media_image2.png
    Greyscale

Figure 2 – Taken from fig. 1 of the citation.
Regarding claim 12 which depends from claim 1, Baltrucki discloses wherein: 
penetration holes (1518) are formed in side surfaces of the housing on which the rotation preventers contract the housing (shown in fig. 16); and 
a part of the engine brake oil is exhausted through the penetration holes (disclosed in paragraph 69).
Regarding claim 13 which depends from claim 1, Baltrucki discloses wherein the reset guide module comprises: 
a guide plate in which the pair of exhaust valves are fitted and seated on the upper part of the cylinder head (shown in fig. 1); 
a connection bracket (fig. 1 shows 290 mounted on a T-bracket) formed on the guide plate; and 
a guide rod (290) mounted on the connecting bracket and configured to selectively push the reset valve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747